IN THE SUPREME COURT OF THE STATE OF NEVADA


                 UMC; AND CORVEL CORPORATION,                          No. 83970
                                   Appellants,
                             vs.
                 CELENA GILLESPIE,
                                                                                FILE
                                   Respondent.                                  AUG 1 1 2022
                                                                                      .Th X BROWN
                                                                                      -UPREME COURT
                                                                                 DE   TY CLERK
                                     ORDER DISMISSING APPEAL

                            Cause appearing, appellants' motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.



                                                   CLERK OF THE SUPREME COURT
                                                   ELIZABETH A. BRO Z _

                                                   BY:              4....




                 cc:   Hon. Eric Johnson, District Judge
                       William C. Turner, Settlement Judge
                       Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                       Bertoldo Baker Carter Smith & Cullen
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0) 1947
                                                                            2   ,L         1 7S